Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stent frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose a stent frame or heart valves.  The specification provides support for aortic valves and for stents..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 45-46, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 45 it is not clear how the inner and outer layers can simultaneously be unsintered, as set forth in lines 3 and 6 and sintered as set forth in the penultimate line of the claim.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov et al, U.S. Patent Application Publication No. 2003/0116260 in view of Tang, U.S. Patent Application Publication No. 2014/0316513

Chobotov discloses an endovascular graft (medical device; paragraph [0010]) including layers of fusible materials.  Specifically, Chobotov teaches an ePTFE material sheet 10 which is a fluoropolymer with a node and fibril composition with the fibrils oriented in primarily a uniaxial direction.  In figure 1 the material is shown so that orientation of the fibrils is in a direction substantially aligned with the longitudinal axis, however, Chobotov also teaches that the fibrils of the PTFE can be oriented to be substantially circumferential to the longitudinal axis, or at any desired angle between being substantially aligned with the longitudinal axis and substantially circumferential, (i.e., perpendicular to the longitudinal axis).  Chobotov teaches that the strength of a uniaxially aligned PTFE fibrillary material is greatest in the direction of alignment of the fibrils and that the orientation of the layers can be chosen to best produce a material having stress accommodation as needed.  See paragraph 0052.  Therefore, in view of the teaching of Chobotov that the alignment of the layers of the fibrillary PTFE material can be selected in view of the teaching that strength is greatest along the axis of orientation or alignment, it would have been obvious to have selected the particular orientation of the layers of the material of Chobotov relative to the longitudinal axis which produced a material having the desired strength in the desired directions.
 Chobotov teaches ePTFE material sheet 10 provides a source material for some of the fusible materials built up on mandrel 14 (paragraph [0052]).  

However, Chobotov teaches the same materials for the medical device as the Applicant discloses (namely uniaxially oriented ePTFE; paragraph [0052]), and therefore, it is reasonably expected that the uniaxially oriented ePTFE layers of Chobotov would inherently have the claimed property.  The burden is shifted to the Applicant to show that the aforementioned medical device taught by Chobotov would not inherently have the claimed property, otherwise, a prima facie case of anticipation has been established (MPEP § 2112(II-III).  
With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  
With regard to the newly added limitations from the amendment dated 9/21/21, of a “stent frame” heat laminated between the medial layer and the outer layer, as set forth above, in the absence of any disclosure regarding a stent frame in the specification or any teaching of what the structure of the stent frame is, the materials making up the stent are considered to be the stent frame.  Thus the structure of Chobotov anticipates the feature of a stent frame.
Further, with regard to the invention comprising a heart valve and a heart valve replacement device, Chobotov discloses materials form medical devices including vascular grafts, but is not specific to heart valves.  
However, Tang discloses heart valves which include endovascular grafts.  See abstract and figures.  Tang teaches that such structures provide a safe and effective method and system for an endovascular bioprosthetic valve conduit as aortic root replacement in acutely ill and high risk patient populations.  See paragraph 0010.  
Therefore, it would have been obvious to have fashioned the structure of Chobotov to include an integral heart valve and endovascular graft to form the particular useful structure as taught by Tang.
Claims  29-30, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov in view of Tang, as applied to claims  above, and further in view of Wang, U.S. Patent Application Publication No. 2003/0040702.  Chobotov discloses a stent comprising layers of ePTFE as set forth above, however, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single and multi component shapes and articles including melt extrusion, calendaring, rolling, welding, and melt adhesion among others, which would correspond to a laminated structure as claimed.  Note also that the instant claims are drawn to a product and therefore, the burden is on Applicant to show that any process limitations result in an unobvious difference between the claimed product the prior art.  In the instant case, a melt extruded or melt adhered layered product would be the same as a laminated product.  


Claims 28,  31, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov  in view of  Tang and Wang, U.S. Patent Application Publication No. 2003/0040702 as applied to claims above, and further in view of McHaney et al, U.S. Patent No. 5,827,327.

Chobotov is silent regarding wherein one or more of the oriented polymer layers comprises a material comprising elemental carbon.  
McHaney is also concerned with vascular grafts (title).  McHaney teaches a vascular graft which exhibits reduced thrombogenicity and increased patency (column 2, lines 43-45).  McHaney teaches that the polymeric compound is comprised from a polymer resin, preferably a polytetrafluoroethylene (PTFE) resin, and a suitable lubricant such as mineral spirits (column 3, lines 29-39).  McHaney teaches that the polymeric carbon compound is comprised from a polymer resin, preferably a PTFE resin, a carbon element, such as activated charcoal powder or graphite (elemental carbon; column 3, lines 29-39).  McHaney teaches a carbon containing polymeric tubular vascular graft having uniform carbon polymeric material throughout the wall of the graft, or alternatively, carbon polymeric compounds having different percent weights of their carbon component may be loaded into the inner and outer cylindrical sections, respectively, to produce a vascular graft having two co-extruded carbon layers of differing carbon percentages (column 4, lines 6-17).  McHaney teaches 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medical device of Chobotov to add carbon, including graphite, to one or more of the layers of e-PTFE as taught by McHaney to produce a vascular graft having carbon as an integral part of the wall of the graft in order to provide a vascular graft which exhibits a less thrombogenic blood contact surface with a minimal amount of carbon leaching. 
 Chobotov teaches uniaxially oriented ePTFE materials tend to have greater tensile strength along the direction of fibril orientation, so fibril orientation can be chosen to accommodate the greatest stresses imposed upon the finished product for the particular layer, combination of layers, and portion of the product where such stress accommodation is needed (paragraph [0052]).  Chobotov 
With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  
With regard to the newly added limitation that the inner and outer layer are sintered, as set forth above, this limitation is not fully understood in that the claim also recites that the inner and outer layers are unsintered, however, Chobotov teaches sintered layers, while Wang teaches that unsintered PTFE is also useful in forming laminated structures, and can have simplified processing, therefore, Wang and Chobotov teach that it was known to employ both sintered and unsintered PTFE in forming laminates.  
Claims 40-44 /are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, U.S. Patent No. 5,788,626 in view of Chobotov, Tang and  Wang.  
Thompson discloses a stent which has anisotropic PTFE layers, (note that the PTFE layers can be uniaxially oriented),  bonded on either side and through the stent along its entire length. See col. 5, lines 43-60.  Figure 3 shows an embodiment wherein 
Chobotov discloses a stent comprising layers of ePTFE as set forth above, including multiple layers including medial layers, wherein the different layers can have orientations relative to the medical device longitudinal axis in order to impart particular properties to the structure.  Therefore, it would have been obvious to one of ordinary skill in the art to have employed medial layers in the structure of Thompson in order to further control the strength and other properties of the device of Thompson.  
However, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single and multi component shapes and articles including melt extrusion, calendaring, rolling, welding, and melt adhesion among others, which would correspond to a laminated structure as claimed.  Note also that the instant claims are drawn to a product and therefore, the burden is on Applicant to show that any process limitations result in an unobvious difference between the claimed product the prior art.  In the instant case, a melt extruded or melt adhered layered product would be the same as a laminated product.  
Thompson discloses medical devices such as stents but does not clearly disclose heart valves.  
However, Tang discloses heart valves which include endovascular grafts.  See abstract and figures.  Tang teaches that such structures provide a safe and effective method and system for an endovascular bioprosthetic valve conduit as aortic root replacement in acutely ill and high risk patient populations.  See paragraph 0010.  
Therefore, it would have been obvious to have fashioned the structure of Chobotov to include an integral heart valve and endovascular graft to form the particular useful structure as taught by Tang.
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. With regard to the objection to the claims and the 112 rejections, Applicant argues that the terms “stent-frame” and “lattice-work structure” are interchangeable terms of art, and that therefore, the feature is shown in the drawings and definite.  However, there is no evidence on the record establishing that the two terms are used interchangeable and are identical.  Also, it is not clear why a term which is not in the specification is used in the claims rather than the term with the identical meaning which is in the specification.
With regard to claim 45, Applicant argues that the inner and outer layers are sintered by the laminating process.  Thus, it appears that Applicant is arguing that claim 45 is a product by process claims and the recitations of the polymer composite comprising the inner, outer and medial layers as set forth in lines 4-10 refer only to the materials which are formed into the structure as set forth in the last three lines of claim, however, the claim does not recite a sintering step and are not written as product by process claims.  
With regard to the 112 rejections for lack of support in the specification for a heart valve, Applicant does not present arguments.   
Applicant argues that Chobotov has nothing in common with the claimed heart valve.  A new rejection regarding this limitation is set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789